Citation Nr: 0202766	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-05 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had honorable active service from January 1949 to 
October 1952.  He had a subsequent period of service from 
April 1954 to September 1955, and was discharged under 
conditions other than honorable.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  In December 2001, the appellant testified at a Board 
hearing at the RO.


FINDINGS OF FACT

1.  The veteran died in August 2000 at the age of 68; the 
cause of his death was blunt force injuries of the chest, 
head, and neck due to pedestrian versus motor vehicle 
accident.  

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD) (50 percent 
disabling); residuals of frostbite of the left foot (10 
percent disabling); residuals of frostbite of the right foot 
(10 percent disabling); and shrapnel wound scars of the neck 
and left eye (zero percent disabling).

3.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.  

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this claim with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Under the new criteria, VA has a duty to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In this case, 
the Board concludes the discussions in a November 2000 RO 
letter, the January 2001 rating decision, as well as the June 
2001 Statement of the Case, informed her of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the veteran's 
service medical records have been associated with the claims 
folder, as have several VA medical examination reports 
containing medical opinions pertinent to the issue on appeal.  
Thus, a remand to obtain a medical opinion in this case is 
not necessary.  Moreover, the appellant has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The record shows that in February 1992, the veteran underwent 
VA medical examination in connection with his application for 
nonservice-connected pension.  At that time, several 
disabilities were noted, including coronary artery disease, 
chronic obstructive pulmonary disease, and edema of his lower 
extremities consistent with congestive heart failure.  
Musculoskeletal examination was grossly normal and neurologic 
examination revealed that motor and sensory functions were 
grossly normal.  The veteran's gait was also normal.  

In March 1995, the veteran submitted claims of service 
connection for several disabilities, including residuals of 
frostbite of the feet.  In connection with his claim, he had 
a VA medical examination in May 1996, at which time he 
reported that he had sustained frostbite of the feet during 
the Korean War at the Chosin Reservoir.  He stated that since 
that time, he had had problems with his feet, particularly 
his right great toenail which was thick and discolored.  He 
also stated that his feet hurt after walking two blocks.  On 
examination, the veteran had a normal gait with no assistive 
device.  He was observed to move normally about the examining 
room, dressed and undressed, mounted and dismounted the 
examining table, and rose from the supine and sitting 
position normally.  He was also able to hop on either foot 
and heel and toe walk normally.  His feet were warm, there 
was thickening of the right great toenail and degenerative 
changes consistent with age.  X-ray examination of the feet 
was normal, with no evidence of bone or joint disease in 
either foot.  The impression was history of frostbite during 
the Korean War.  The examiner indicated that he could find no 
neurovascular compromise of the feet on examination.  
Arterial Doppler study was performed in July 1996 and 
revealed normal leg pressures.  Toe pressures were abnormal, 
consistent with frostbite.  

By August 1996 rating decision, the RO granted service 
connection for residuals of frostbite of the feet (10 percent 
disabling under Diagnostic Code 7122), residuals of a 
shrapnel wound to the neck and left eye (zero percent 
disabling under Diagnostic Code 7800), and PTSD (30 percent 
disabling under Diagnostic Code 9411).  

In April 1997, the veteran submitted a claim of service 
connection for, inter alia, peripheral neuropathy, claimed 
secondary to his service-connected residuals of frostbite of 
the feet.  In support of his claim, the RO obtained private 
clinical records identified by the veteran.  In pertinent 
part, the records included private hospitalization records 
dated in April 1984, showing that the veteran had been 
treated for aortic stenosis and insufficiency, and coronary 
artery disease.  At that time, examination of the lower 
extremities was normal and peripheral pulses were intact.  No 
complaint or finding pertaining to residuals of frostbite or 
peripheral neuropathy was recorded.  Also obtained by the RO 
were VA clinical records dated from January 1994 to September 
1995, showing that the veteran received treatment during this 
period for several disorders, including lung carcinoma and 
alcoholism.  He was not treated during this period for 
frostbite residuals or peripheral neuropathy.

By January 1998 rating decision, the RO denied service 
connection for peripheral neuropathy, claimed secondary to 
residuals of frostbite of the feet.

Thereafter, the veteran submitted a July 1998 letter from a 
private medical provider who indicated that the veteran had 
been seen in his clinic with complaints of "numbing and 
tingeling [sic] feeling on his lower extremities" which he 
indicated had been present since 1950, when he sustained 
frostbite in service.  The examiner indicated that the 
veteran also told him that he had never regained sensation in 
his lower extremities since that time.  On examination, there 
was bilateral distal polyneuropathy, consistent with a toxic 
or metabolic neuropathy.  The examiner also indicated that 
the condition could also be caused by diffuse distal 
peripheral nerve injury.  He indicated that since there was a 
"temperal corolation" [sic] in the time of onset of the 
sensory deficits, the veteran's frostbite could have caused 
the deficits he observed.  

On June 2000 VA medical examination, the veteran reported 
that he had frostbite in service, but he indicated that he 
had very little recollection of the details of his symptoms 
or the treatment he received.  He stated that, in the last 10 
to 20 years, he had swelling in the feet and ankles, as well 
as symptoms consistent with peripheral neuropathy.  He also 
indicated that he had developed cramping in his feet and 
calves at night and sharp calf and foot pain which occurred 
after he walked two blocks.  He indicated that with rest, his 
pain subsided.  The examiner indicated that he was unable to 
elicit a history of any other symptoms such as skin problems, 
sweating, or color changes.  On examination, the feet were 
normal in appearance, except for a thickened right toenail.  
There was no deformity, edema, or skin abnormality.  The feet 
were warm to the touch and hair growth was normal, with no 
excessive dryness or sweating.  The impression was history of 
frostbite, but with poor history for frostbite symptoms, with 
the exception of the known neuropathy.  It was noted that the 
leg and foot pain described by the veteran were somewhat 
suggestive of claudication.  The examiner further indicated 
that the question of the relationship of the veteran's 
peripheral neuropathy to his frostbite injury was primarily 
for a neurologist, but that he would point out that there was 
very little other evidence of frostbite clinically.  He noted 
that another possible etiology of the veteran's peripheral 
neuropathy was his alcohol history, as the veteran's 
neurological symptoms did not begin until much later.  In a 
July 2000 addendum, the examiner indicated that, after 
reviewing vascular studies, he concluded that the veteran had 
peripheral vascular disease which was more likely than not 
related to alcohol use.  

On VA neurology examination in June 2000, the veteran claimed 
that his leg symptoms had been present since 1950, 
immediately following his frostbite injuries.  He indicted 
that his symptoms primarily consisted of calf pain and that 
if he tried to walk, he had a sharp stabbing pain in his 
calves.  After examining the veteran and reviewing the claims 
folder, the examiner's impression was bilateral left lower 
extremity pain.  He indicated that the veteran did not have 
clear cut symptoms of neuropathy, nor did he have signs of 
peripheral neuropathy on examination.  The examiner noted 
that the veteran's reflexes were intact, there was no glove 
or stocking distribution sensory loss, and no significant 
loss of proprioception.  All of these factors, he indicated, 
argued against the diagnosis of clinically significant 
peripheral neuropathy.  He indicated that his history of leg 
pain was more consistent with peripheral vascular disease, 
particularly given his long history of tobacco abuse.  In a 
July 2000 addendum, the examiner noted that vascular 
laboratory studies were suggestive of mild to moderate 
claudication.  The final diagnosis was peripheral vascular 
disease with claudication.  He indicated that there was no 
clear cut evidence of peripheral neuropathy either by history 
or examination.  

On August 17, 2000, the veteran died.  According to the 
official certificate of death, the cause of his death was 
blunt force injuries of the chest, head, and neck due to 
pedestrian versus motor vehicle accident.  

In October 2000, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC), claiming that 
the cause of the veteran's death was service related.  By 
January 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death, finding that 
there was no indication that any service-connected disability 
caused or contributed to the accidental veteran's death.  In 
addition, the RO denied service connection for peripheral 
neuropathy of the lower extremities, for purposes of accrued 
benefits.  The RO also assigned separate 10 percent ratings 
for the veteran's frostbite residuals of the left and right 
feet for the purpose of accrued benefits.  See 38 C.F.R. § 
4.104 Code 7122 (2001).  

The appellant appealed the RO determination denying service 
connection for the cause of the veteran's death, claiming 
that she believed that the veteran's service-connected 
disability did contribute to his accidental death, as he was 
unable to "get out of the way of traffic because of his 
frozen feet."  In support of her appeal, she testified at a 
December 2001 hearing at the RO that during the last six 
months of his life, his feet "got so skinny" that he was 
unable to walk.  She indicated that he had numbness and pain 
in his legs, feet and toes.  She indicated that, although she 
was not with the veteran on the day of the accident, a friend 
told her that he had been crossing the street to go to a 
restaurant when he was struck by a car.  

II.  Law and Regulations

Subject to certain requirements, DIC is payable to a 
veteran's surviving spouse because of the veteran's service-
connected death.  38 U.S.C.A. § 1310 (West 1991).

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2001).

As a preliminary matter, the Board observes that there is 
some question as to whether the appellant and the veteran 
lived together continuously from the date of their marriage 
to the date of his death.  The record reveals that they were 
married in April 1993.  However, on several occasions, the 
veteran reported in clinical settings that he and the 
appellant were separated.  For example, on VA medical 
examination in July 1996, he reported that he was in the 
process of divorce.  On VA medical examination in June 2000, 
the veteran reported that he had been separated from his 
spouse since March.  Although the record is unclear regarding 
the appellant's status as the veteran's surviving spouse, the 
RO did not address this issue specifically and apparently 
concluded that the appellant was basically eligible for VA 
benefits as the veteran's surviving spouse.  Thus, in order 
to avoid any possibility of prejudice to the appellant, the 
Board will not revisit this issue any further at this time.

Turning to the merits of the claim, applicable criteria 
provide that service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals (Court) has held that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Essentially, the appellant contends that the veteran would 
not have been involved in the fatal accident but for his 
service-connected residuals of frostbite of the feet.  In 
particular, she speculates that in August 2000, he was struck 
by an automobile because his service-connected residuals of 
frostbite of the feet, which prevented him as a pedestrian 
from getting out of the way of the oncoming car.  

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312 (2001).  In this case, the immediate 
cause of the veteran's death is not in dispute:  he sustained 
fatal injuries when he was struck by an automobile.  What is 
in dispute is whether the veteran was unable to get out of 
the way of the car as a result of his service-connected 
residuals of frostbite of the left and right feet.  

To that end, the appellant has submitted no credible evidence 
to support her contentions.  Initially, the Board observes 
that she was not present at the time of the fatal accident; 
thus, her statements that the veteran was unable to avoid the 
car due mobility limitations are pure speculation.  In other 
words, the fact that she was not there reduces the value of 
her opinion as to what caused the accident to the level of 
total conjecture.  

Moreover, the Board notes that the appellant has not offered 
any medical opinion that attributes any of the veteran's 
reported mobility problems to his service-connected frostbite 
residuals.  The appellant's own opinion that the veteran's 
death was causally related to mobility problems caused by his 
service-connected frostbite residuals is not probative as she 
is not a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Even if the Board were to assume purely for the sake of 
argument that the veteran's mobility problems did prevent him 
from removing himself from the path of the car, it is noted 
that the preponderance of the probative evidence indicates 
that any such symptoms were due to his nonservice-connected 
peripheral vascular disease, not his service connected 
frostbite residuals.  

In that regard, the Board observes that a private medical 
professional indicated in a July 1998 letter that the 
veteran's complaints of numbness and tingling in his lower 
extremities could have been caused by his frostbite 
residuals.  It is clear that this medical opinion was 
rendered based on a history provided by the veteran and was 
not based on a review of the claims folder.  Moreover, the 
examiner did not indicate that the veteran would have 
experienced any mobility problems or functional limitation as 
a result of his frostbite.  Thus, the Board finds that this 
medical opinion is of limited probative value.

On the other hand, in June and July 2000 medical opinions, VA 
examiners concluded that the veteran's reported symptoms of 
foot pain and mobility problems were due to peripheral 
vascular disease, not frostbite residuals, and that such 
peripheral vascular disease was more likely than not related 
to his alcohol or tobacco use.  The Board assigns greater 
probative weight to these medical opinions, as they were 
based on a thorough and extensive review of the veteran's 
medical records, as well as clinical evaluation and 
diagnostic testing.

In sum, after reviewing the evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death.  Thus, the appellant's claim must be denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

